Exhibit 10.11
 
Suspect Detection Systems, INC.


GLOBAL STOCK INCENTIVE COMPENSATION PLAN



 
 

--------------------------------------------------------------------------------

 
 
 
XXX, Inc.
TABLE OF CONTENTS

     
1.
PURPOSE OF THE GLOBAL PLAN
3
     
2.
DEFINITIONS
3
     
3.
ADMINISTRATION OF THE GLOBAL PLAN
5
     
4.
DESIGNATION OF PARTICIPANTS
6
     
5.
SHARES RESERVED FOR THE GLOBAL PLAN
6
     
6.
PURCHASE PRICE
7
     
7.
RESTRICTED STOCK
7
     
8.
RESTRICTED STOCK UNITS
8
     
9.
RESTRICTIONS ON ASSIGNABILITY AND SALE OF AWARDS
11
     
10.
ADJUSTMENTS
11
     
11.
TERM AND EXERCISE OF AWARDS
12
     
12.
PUCHASE FOR INVESTMENT
13
     
13.
DIVIDENDS
14
     
14.
EFFECTIVE DATE AND DURATION OF THE GLOBAL PLAN
14
     
15.
AMENDMENTS OR TERMINATION
14
     
16.
GOVERNMENT REGULATIONS
14
     
17.
CONTINUANCE OF EMPLOYMENT/SERVICE
15
     
18.
GOVERNING LAW AND JURISDICTION
15
     
19.
TAX CONSEQUENCES
15
     
20.
NON-EXCLUSIVITY OF THE GLOBAL PLAN
15
     
21.
MULTIPLE AGREEMENTS
15
     
22.
RULES PARTICULAR TO SPECIFIC COUNTRIES
15
      23.
ANNEX A – ISRAEL
16

 
 
2

--------------------------------------------------------------------------------

 
 
This plan, as amended from time to time, shall be known as the SDSS, Inc. 2009
Global Stock Incentive Compensation Plan (the "Global Plan" or the "Plan").
 
1.  
PURPOSE OF THE GLOBAL PLAN

 
The Global Plan has been established by Suspect Detection Systems, Inc. (the
“Company”) to (i) attract and retain highly professional employees, consultants
and independent agents; (ii) motivate Holders (as defined below), by means of
appropriate incentives, to achieve long-range goals; (iii) further align
Holders’ interests with those of the Company’s other shareholders through
compensation that is based on the Company’s common stock; and thereby promote
the long-term financial interest of the Company and the Related Companies (as
defined below).
 
The Plan (together with its appendices) is intended to enable the Company to
issue Awards (as defined below) under varying tax regimes, in order to comply
with the statutory requirements of the tax regimes in any various jurisdictions.
 


 
2.  
DEFINITIONS

 
For purposes of interpreting the Global Plan and related documents (including
the Award Agreement and its appendices), the following definitions shall apply,
provided that in the event that a term is separately defined in an individual
Award Agreement, such definition shall supersede the definition contained in
this Section 2:
 
2.1.  
“Award” means an award of Restricted Stock or Restricted Stock Units or Stock
Options under the Plan or any right with respect thereto, purchasable hereunder,
whether fully paid or not.

 
2.2.  
“Award Agreement” means the agreement evidencing the grant of an Award,
including any amendments thereto.

 
2.3.  
"Board" means the Board of Directors of the Company.

 
2.4.  
"Cause" means (i) conviction of any felony involving moral turpitude or
affecting the Company or its affiliates; (ii) any refusal to carry out a
reasonable directive of the Company's Chief Executive Officer, Board or the
Holder's direct supervisor, which involves the business of the Company or its
affiliates and was capable of being lawfully performed; (iii) embezzlement of
funds of the Company or its affiliates; (iv) any breach of the Holder's
fiduciary duties or duties of care of the Company or its affiliates; including
without limitation disclosure of confidential information of the Company or its
affiliates; and (v) any conduct (other than conduct in good faith) reasonably
determined by the Board to be materially detrimental to the Company or its
affiliates.

 
2.5.  
"Chairman" means the Chairman of the Committee.

 
 
3

--------------------------------------------------------------------------------

 
 
2.6.  
“Code” means the Internal Revenue Code of 1986, as now in effect or as hereafter
amended.

 
2.7.  
"Committee" means a committee of the Board, designated from time to time by the
resolution of the Board, consisting of such number of directors as required
under applicable law and regulations, including the Exchange Act.

 
2.8.  
"Company" means SDSS, Inc., a company incorporated under the laws of the State
of Delaware.

 
2.9.  
"Date of Grant" means the date determined by the Board or authorized Committee
as set forth in the Award Agreement.

 
2.10.  
"Employee" means a person who is employed by the Company or any Related Company.

 
2.11.  
"Exchange Act" means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 
2.12.  
"Expiration Date" means the date upon which an Award shall expire, as set forth
in Section 11.2 of the Global Plan.

 
2.13.  
"Fair Market Value" means as of any date, the value of a Share determined as
follows:

 
2.13.1.  
 If the Shares are listed on any established stock exchange or a national market
system, including without limitation the Tel Aviv Stock Exchange, the NASDAQ
National Market System or the NASDAQ SmallCap Market or the OTCBB, the Fair
Market Value shall be the last reported sale price for such Shares (or the
highest closing bid, if no sales were reported), as quoted on such exchange or
system for the last market trading day prior to time of determination, as
reported in The Wall Street Journal, or such other source as the Board deems
reliable;

 
2.13.2.  
If the Shares are regularly quoted by one or more recognized securities dealers,
but selling prices are not reported, the Fair Market Value shall be the mean
between the highest bid and lowest asked prices for the Shares on the last
market trading day prior to the day of determination; or

 
2.13.3.  
In the absence of an established market for the Shares, the Fair Market Value
thereof shall be determined in good faith by the Board.

 
2.14.  
 “Holder” means an individual to whom an Award is made.

 
2.15.  
"Purchase Price" means the price for each Award.

 
2.16.  
"Related Company" means any company during any period in which it is a “parent
corporation” (as that term is defined in Code §424(e)) with respect to the
Company or a “subsidiary corporation” (as that term is defined in Code §424(f))
with respect to the Company and/or with respect to 102 Awards shall also include
any other "employing company" as defined in Section 102 of the Ordinance.

 
 
4

--------------------------------------------------------------------------------

 
 
2.17.  
“Restricted Stock” means Shares awarded under Section 7 of the Plan.

 
2.18.  
“Restricted Stock Units” means an Award which may be settled for cash, Shares or
other securities under Section_8 of the Plan.

 
2.19.  
“Restriction Period” means the period during which Shares of Restricted Stock or
Restricted Stock Units or of Stock Options awarded under Sections 7 or 8 of the
Plan are subject to forfeiture.

 
2.20.  
"Service Provider" means a director, consultant or adviser of the Company or any
Related Company, or any other person who is not an Employee.

 
2.21.  
"Share" means a share of Common Stock, US$0.0001 par value, each, of the
Company.

 
2.22.  
"Stock Option" - means options that upon exercise shall be converted to Shares,
on a one to one basis, (provided that the ratio of conversion of the Options
shall be adjusted to any share split, reverse share split, or other similar
transaction or recapitalization of the Corporation), upon payment of the
exercise payment. Any Option that shall not be exercised by the end of the
Option Period, shall become void and shall not entitle its holder to any rights
and/or benefits whatsoever.

 
2.23.  
"Stock Option Expiry Date” means, unless otherwise determined by Committee at
the time of grant, the 31st of December of the fifth year following the calendar
Gregorian year in which the Option became exercisable.

 
2.24.  
"Stock Option Period" means the period between the Vesting Date of a Stock
Option Award and its expiry date.

 
2.25.  
"Successor Company" means any entity into which the Company is merged to or by
which the Company is acquired.

 
2.26.  
"Transaction" means (i) merger, acquisition or reorganization of the Company
with one or more other entities in which the Company is not the surviving
entity, (ii) a sale of all or substantially all of the assets or shares of the
Company to another entity.

 
2.27.  
"Vested Award" means any Award, which has already been vested according to the
Vesting Dates.

 
2.28.  
"Vesting Dates" means, as determined by the Board or authorized Committee, the
date as of which the Holder shall be entitled to exercise Awards or part of the
Awards as set forth in Section 11 of the Global Plan.

 
3.  
ADMINISTRATION OF THE GLOBAL PLAN

 
3.1.  
The Board shall have the power to administer the Global Plan. To the extent
permitted under applicable law, the Board may delegate its powers under the
Global Plan, or any part thereof, to the Committee, in which case, any reference
to the Board in the Global Plan with respect to the rights so delegated shall be
construed as reference to the Committee. Notwithstanding the foregoing, the
Board shall automatically have residual authority (i) if no Committee shall be
constituted, (ii) with respect to rights not delegated by the Board to the
Committee, or (iii) if such Committee shall cease to operate for any reason
whatsoever.

 
 
5

--------------------------------------------------------------------------------

 
 
3.2.  
The Committee, if appointed, shall select one of its members as its Chairman and
shall hold its meetings at such times and places as the Chairman and the Board
shall determine. The Committee shall keep records of its meetings and shall make
such rules and regulations for the conduct of its business as it shall deem
advisable and in accordance with the requirements of applicable law.

 
3.3.  
The Committee shall have full power and authority subject to the approval of the
Board to the extent required under applicable law (and subject further to
applicable laws): (i) to designate Holders; (ii) to determine the terms and
provisions of respective Award Agreements (which need not be identical)
including, but not limited to, the number and kind of Shares to be covered by
each Award, provisions concerning the time or times when and the extent to which
the Awards may be exercised and the nature and duration of restrictions as to
transferability or restrictions constituting substantial risk of forfeiture;
(iii) to accelerate the right of a Holder to exercise, in whole or in part, any
previously granted Award; (iv) to interpret the provisions and supervise the
administration of the Global Plan; (v) to determine the Fair Market Value of the
Shares; (vi) to determine the Purchase Price of the Award (vii) to designate the
type of Awards to be granted to a Holder; (viii) to determine any other matter
which is necessary or desirable for, or incidental to, the administration of the
Global Plan; (ix) to determine whether, to what extent and under what
circumstances an Award may be exchanged for Shares or other securities , or some
combination thereof; (x) to determine whether, to what extent and under what
circumstances an Award is made and operates in tandem with other Awards made
hereunder; and (xi) to establish terms and conditions of Awards as the Committee
determines to be necessary or appropriate to conform to applicable requirements
or practices of any specific jurisdiction.

 
3.4.  
Subject to the Company's incorporation documents and Committee's charter (if
any), all resolutions and selections made by the Board or the Committee pursuant
to the provisions of the Global Plan shall be made by a majority of its members
subject to statutory limitations related to conflict of interest. Any
resolutions reduced to writing shall be executed in accordance with the
provisions of the Company's incorporation documents, as the same may be in
effect from time to time and applicable law.

 
3.5.  
The interpretation and construction by the Board and/or the Committee (as
applicable) of any provision of the Global Plan or of any Award Agreement
thereunder shall be final and conclusive unless otherwise determined by the
Board.

 
4.  
DESIGNATION OF PARTICIPANTS

 
The persons eligible for participation in the Global Plan shall include
Employees and/or Service Providers. The grant of an Award hereunder shall
neither entitle the Holder to participate nor disqualify him or her from
participating in, any other grant of Awards pursuant to the Global Plan or any
other option or share plan of the Company or any of its affiliates.
 
5.  
SHARES RESERVED FOR THE GLOBAL PLAN

 
 
 
6

--------------------------------------------------------------------------------

 
 
5.1.  
The Company has reserved a total of _________ authorized but unissued Shares for
the purposes of the Global Plan and the Company's other stock compensation
Plans, when applicable, subject to adjustment as set forth in Section 10 below.
Any Shares issued pursuant to an Award under the Global Plan or any other
Company stock compensation plan shall reduce the total number of shares reserved
and available for the grant of future Awards and other awards under the Global
Plan and any other Company stock compensation plans. Any Shares which remain
unissued and which are not subject to outstanding Awards at the termination of
the Global Plan shall cease to be reserved for the purpose of the Global Plan,
but until termination of the Global Plan the Company shall at all times reserve
a sufficient number of Shares to meet the requirements of the Global Plan.
Should any Award for any reason expire or be canceled prior to its exercise or
relinquishment in full, the Share or Shares subject to such Award may again be
subjected to an Award under the Global Plan or under future plans.

 
5.2.  
Each Award granted pursuant to the Global Plan, shall be evidenced by a written
Award Agreement between the Company and the Holder, in such form as the Board
shall from time to time approve. Each Award Agreement shall state, inter alia,
the number of Shares to which the Award relates, the type of Award granted
thereunder, the Vesting Dates, the Purchase Price per Share and the Expiration
Date.

 
6.  
PURCHASE PRICE

 
6.1.  
The Purchase Price of each Share subject to an Award shall be determined by the
Committee or the Board (as applicable) in its sole and absolute discretion in
accordance with applicable law, subject to any guidelines as may be determined
by the Board from time to time. Each Award Agreement will contain the Purchase
Price determined for each Holder, provided, however, that the Board or the
Committee (as applicable) may determine, at its exclusive discretion, that no
purchase price is payable for any specific Award.

 
6.2.  
The Purchase Price (if any) shall be payable in cash, check or wire transfer.
The Purchase Price shall be denominated in the currency of the primary economic
environment of, at the Company's discretion, either the Company or the Employee
(that is the functional currency of the Company or the currency in which the
Employee is paid).

 
7.  
RESTRICTED STOCK

 
An Award of Restricted Stock is a grant by the Company of a specified number of
Shares to the Holder, which shares are subject to forfeiture upon the happening
of specified events.  Such an Award shall be subject to the following terms and
conditions:
 
7.1.  
Restricted Stock shall be evidenced by Restricted Stock agreements. Such
agreements shall conform to the requirements of the Plan and may contain such
other provisions, as the Board or the Committee (as applicable) shall deem
advisable.

 
7.2.  
Upon determination of the number of Shares of Restricted Stock to be granted to
the Holder, the Board or the Committee (as applicable) shall direct that a
certificate or certificates representing the number of Shares of Common Stock be
registered in the name of and issued to the Holder with the Holder designated as
the registered owner either in book entry format or represented by a stock
certificate or certificates.  The certificate(s) (if any) representing such
shares shall be legended as to sale, transfer, assignment, pledge or other
encumbrances during the Restriction Period and deposited by the Holder, together
with a stock power endorsed in blank, with the Company, to be held in escrow
during the Restriction Period.

 
 
7

--------------------------------------------------------------------------------

 
 
7.3.  
Unless otherwise determined by the Board or the Committee (as applicable) at the
time of an Award, during the Restriction Period the Holder shall have the right
to receive dividends from and to vote the Shares of Restricted Stock.

 
7.4.  
The Board or the Committee (as applicable) may condition the grant of an Award
of Restricted Stock or the expiration of the Restriction Period upon the
Holder’s achievement of one or more Performance Goal(s) specified in the
Restricted Stock agreement. For the purpose of this Plan, a “Performance Goal”
shall mean a goal that must be met by the end of a period specified by the Board
or the Committee (but that is substantially uncertain to be met before the grant
of the Award). If the Holder fails to achieve the specified Performance Goal(s),
either the Committee shall not grant the Restricted Stock to such Holder or the
Holder shall forfeit the Award of Restricted Stock and the Common Stock shall be
forfeited to the Company.  The Restriction Period shall provide a three-year
minimum period before a Restricted Stock award shall fully vest.

 
7.5.  
The Restricted Stock agreement shall specify the duration of the Restriction
Period and the performance, employment or other conditions (including the
termination of a Holder’s continuous service whether due to death, disability,
Retirement or other cause) under which the Restricted Stock may be forfeited to
the Company.  The Restriction Period shall be determined at the discretion of
the Board or the Committee (as applicable). At the end of the Restriction Period
(unless the Holder elects a longer period for distribution, if permitted by the
Committee) the restrictions imposed hereunder shall lapse with respect to the
number of shares of Restricted Stock as determined by the Board or the Committee
(as applicable), and the legend shall be removed and such number of shares
delivered to the Holder (or, where appropriate, the Holder’s legal
representative).  The Board or the Committee (as applicable) may, in its sole
discretion, modify or accelerate the vesting and delivery of shares of
Restricted Stock in certain circumstances including, among others, a Holder’s
death, disability or a Change in Control.

 
8.  
RESTRICTED STOCK UNITS

 
An Award of Restricted Stock Units is an Award which may be settled for Shares
or other securities or a combination of Shares or other securities as
established by the Board or the Committee (as applicable). Such an Award shall
be subject to the following terms and conditions.
 
8.1.  
Restricted Stock Units shall be evidenced by Restricted Stock Unit
agreements.  Such agreements shall conform to the requirements of the Plan and
may contain such other provisions, as the Board or the Committee (as applicable)
shall deem advisable.

 
8.2.  
Upon determination of the number of Restricted Stock Units to be awarded to a
Holder, the Board or the Committee (as applicable) shall direct that the same be
credited to the Holder’s account on the books of the Company but the underlying
Shares or other securities shall be delivered only upon vesting of the
Restricted Stock Units as provided in Section 8.5 hereof.  If Shares will be
issued upon the vesting of the Restricted Stock Units, the Holder shall have no
rights as a stockholder with respect to any shares underlying the Restricted
Stock Units prior to issuance and delivery of the Shares upon vesting of the
Restricted Stock Units.

 
 
8

--------------------------------------------------------------------------------

 
 
8.3.  
Amounts equal to any dividends declared with respect to the number of shares of
Common Stock (if any) covered by an Award of Restricted Stock Units may or may
not be paid to the Holder currently, or may or may not be deferred and deemed to
be reinvested in additional Restricted Stock Units, or otherwise reinvested on
such terms as are determined at the time of the Award by the Committee, in its
sole discretion, and specified in the Restricted Stock Unit agreement.

 
8.4.  
The Board or the Committee (as applicable) may condition the grant of an Award
of Restricted Stock Units or the expiration of the Restriction Period upon the
Holder’s achievement of one or more Performance Goal(s) specified in the
Restricted Stock Unit agreement. If the Holder fails to achieve the specified
Performance Goal(s), either the Board or the Committee (as applicable) shall not
grant the Restricted Stock Units to such Holder or the Holder shall forfeit the
Award of Restricted Stock Units. The Restriction Period shall provide a
three-year minimum period before a Restricted Stock Unit award shall fully vest.

 
8.5.  
The Restricted Stock Unit agreement shall specify the duration of the
Restriction Period and the performance, employment or other conditions
(including the termination of a Holder’s Continuous Service whether due to
death, disability, Retirement or other cause) under which the Restricted Stock
Units may be forfeited to the Company. The Restriction Period shall be
determined at the discretion of the Board or the Committee (as applicable). At
the end of the Restriction Period (unless the Holder elects a longer period for
distribution, if permitted by the Committee) the restrictions imposed hereunder
shall lapse with respect to the number of Restricted Stock Units as determined
by the Board or the Committee (as applicable).

 
 
9

--------------------------------------------------------------------------------

 


 -      -

9.  
STOCK OPTION

 
An Award of Stock Option is an Award which entitles its holder the right to
purchase a single Share during its Exercise Period and .for a specified Exercise
Price. Such an Award shall be subject to the following terms and conditions.
 
9.1.  
Stock Options shall be evidenced by Stock Option agreements.  Such agreements
shall conform to the requirements of the Plan and may contain such other
provisions, as the Board or the Committee (as applicable) shall deem advisable.

 
9.2.  
Upon determination of the number of Stock Options to be awarded to a Holder, the
Board or the Committee (as applicable) shall direct that the same be credited to
the Holder’s account on the books of the Company but the underlying Shares or
other securities shall be delivered only upon exercise of the award by its
holder, as provided in Section _9.5_ hereof.  The Holder shall have no rights as
a stockholder with respect to any shares underlying the Stock Options prior to
issuance and delivery of the Shares upon exercising the Award.

 
9.3.  
Amounts equal to any dividends declared with respect to the number of shares of
Common Stock (if any) covered by an Award of Stock Options may not be paid to
the Holder currently, and may not be deferred and deemed to be reinvested in
additional Stock Options.

 
9.4.  
The Board or the Committee (as applicable) may condition the grant of an Award
of Stock Options or the expiration of the Restriction Period upon the Holder’s
achievement of one or more Performance Goal(s) specified in the Stock Option
agreement. If the Holder fails to achieve the specified Performance Goal(s),
either the Board or the Committee (as applicable) shall not grant the Stock
Option to such Holder or the Holder shall forfeit the Award of Stock Options.

 
9.5.  
The Stock Option agreement shall specify the duration of the Restriction Period
and the performance, employment or other conditions (including the termination
of a Holder’s Continuous Service whether due to death, disability, Retirement or
other cause) under which the Restricted Stock Units may be forfeited to the
Company. The Restriction Period shall be determined at the discretion of the
Board or the Committee (as applicable). At the end of the Restriction Period
(unless the Holder elects a longer period for distribution, if permitted by the
Committee) the restrictions imposed hereunder shall lapse with respect to the
number of Stock Options as determined by the Board or the Committee (as
applicable).

 
9.6.  
The Stock Option shall become exercisable in accordance with its Vesting Dates
and shall remain such until it’s the Stock Option Expiry Date. After that the
Stock Option shall Expire and become void.

 
 
10

--------------------------------------------------------------------------------

 
 
10.  
RESTRICTIONS ON ASSIGNABILITY AND SALE OF AWARDS

 
No Award shall be assignable, transferable, or given as collateral nor any right
with respect thereto may be given to any third party whatsoever, other than by
will or by the laws of descent and distribution or as specifically otherwise
allowed under the Global Plan and during the lifetime of the Holder, each and
all of such Holder's rights to purchase Shares hereunder shall be exercisable
only by the Holder. Any action made in contradiction to the aforementioned,
shall be null and void.
 
11.  
ADJUSTMENTS

 
Upon the occurrence of any of the following described events, Holder's rights to
purchase Shares under the Global Plan shall be adjusted as hereafter provided:
 
11.1.  
In the event of Transaction, the unexercised Awards then outstanding under the
Global Plan shall be assumed or substituted for an appropriate number of shares
of each class of shares or other securities of the Successor Company (or a
parent or subsidiary of the Successor Company) as were distributed to the
shareholders of the Company in connection and with respect to the Transaction.
In the case of such assumption and/or substitution of Awards, appropriate
adjustments shall be made to the Purchase Price so as to reflect such action and
all other terms and conditions of the Award Agreements shall remain unchanged,
including but not limited to the vesting schedule, all subject to the
determination of the Committee or the Board (as applicable), which determination
shall be in their sole discretion final and conclusive and unless stated
otherwise in an Award Agreement. The Company shall notify the Holder of the
Transaction in such form and method as it deems applicable at least ten (10)
days prior to the effective date of such Transaction.

 
11.2.  
Subject to all applicable law, unless stated otherwise under a specific Award
Agreement, if in any Transaction the Successor Company (or parent or subsidiary
of the Successor Company) does not agree to assume or substitute the Awards, the
Vesting Dates of outstanding Awards shall be accelerated so that any unvested
Award or any portion thereof shall be immediately vested as of the date which is
ten (10) days prior to the effective date of the Transaction.

 
11.3.  
For the purposes of Section 11.1 above, an Award shall be considered assumed or
substitute if, following the Transaction, the Award shall confer the right,
subject to such Award's original vesting schedule, to purchase or receive, for
each Share underlying such Award immediately prior to the Transaction, the
consideration (whether shares, cash, or other securities or property) received
in the Transaction by the holders of shares for each Share held on the effective
date of the Transaction (and if such holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the Transaction is not solely shares of common stock (or their equivalent) of
the Successor Company or its parent or subsidiary, the Board or the Committee
(as applicable) may, with the consent of the Successor Company, provide for the
consideration to be received upon the exercise of the Awards to be solely shares
of common stock (or their equivalent) of the Successor Company or its parent or
subsidiary equal in Fair Market Value to the per Share consideration received by
holders of a majority of the outstanding shares in the Transaction; and provided
further that the Committee or the Board may determine, in its discretion, that
in lieu of such assumption or substitution of Awards for awards of the Successor
Company or its parent or subsidiary, such Awards will be substituted for any
other type of asset or property including cash which is fair under the
circumstances.

 
 
11

--------------------------------------------------------------------------------

 
 
11.4.  
If the Company is voluntarily liquidated or dissolved while unexercised Awards
remain outstanding under the Global Plan, the Company shall immediately notify
all unexercised Award holders of such liquidation, and the Award holders shall
then have ten (10) days to exercise any unexercised Vested Award held by them at
that time, in accordance with the exercise procedure set forth herein. Upon the
expiration of such ten-days period, all remaining outstanding Awards will
terminate immediately.

 
11.5.  
The Holder acknowledges that Holder's rights to sell the Shares may be subject
to certain limitations (including a lock-up period), as will be requested by the
Company or its underwriters, and the Holder unconditionally agrees and accepts
any such limitations.

 
11.6.  
If the outstanding Awards shall at any time be changed or exchanged by
declaration of a share dividend (bonus shares), Share split or reverse Share
split, combination or exchange of shares, recapitalization, or any other like
event by or of the Company, and as often as the same shall occur, then the
number, class and kind of the Shares subject to the Global Plan or subject to
any Awards theretofore granted, and the Purchase Prices, shall be appropriately
and equitably adjusted so as to maintain the proportionate number of Shares
without changing the aggregate Purchase Price; provided, however, that no
adjustment shall be made by reason of the distribution of subscription rights
(rights offering) on outstanding Shares. Upon happening of any of the foregoing,
the class and aggregate number of Shares issuable pursuant to the Global Plan
(as set forth in Section 5 hereof), in respect of which Options have not yet
been exercised, shall be appropriately adjusted (all as determined by the Board
whose determination shall be final).

 
12.  
TERM AND EXERCISE OF AWARDS

 
12.1.  
Awards shall be exercised by the Holder's by giving written notice of to the
Company or to any third party designated by the Company (the "Representative"),
in such form and method as may be determined by the Company, which exercise
shall be effective upon receipt of such notice by the Company and/or the
Representative and the payment of the Exercise Price for the number of Shares
with respect to which the award is being exercised, at the Company's or the
Representative's principal office or bank account. The notice shall specify the
number of Shares with respect to which the Award is being exercised.

 
12.2.  
Subject to Sections 7.5, 8.5 and 9.5 hereinabove, Awards, to the extent not
previously exercised, shall terminate upon the earlier of: (i) the date set
forth in the Award Agreement; (ii) the expiration of ten (10) years from the
Date of Grant; (iii) the Expiration Date of a Stock Option Award;or (iv) the
expiration of any extended period in any of the events set forth in Section 12.5
below.

 
12.3.  
The Awards may be exercised by the Holder in whole at any time or in part from
time to time, to the extent that the Awards have become vested and exercisable,
prior to the Expiration Date, and provided that, subject to the provisions of
Section 12.5 below, the Holder is an Employee or a Service Provider at all times
during the period beginning with the granting of the Awards and ending upon the
date of exercise.

 
12.4.  
Subject to the provisions of Sections 7.5, 8.5 and 9.5 hereinabove and Section
12.5 below, in the event of a termination of Holder's employment or service, all
Award Shares granted to such Holder shall immediately expire. Unless otherwise
approved by the Committee, a notice of termination of employment or services
shall be deemed to constitute termination of employment or services.

 
 
12

--------------------------------------------------------------------------------

 
 
12.5.  
Notwithstanding anything to the contrary hereinabove and unless otherwise
determined in the Holder's Award Agreement, an Award may be exercised after the
date of termination of Holder's employment or service during an additional
period of time beyond the date of such termination, but only with respect to the
number of Vested Awards at the time of such termination according to the Vesting
Dates, if:

 
(I)  
termination is without Cause, in which event the Vested Awards still in force
and unexpired may be exercised within a period of three (3) months after the
date of such termination; or

 
(II)  
termination is the result of death or disability of the Holder, in which event
the Vested Awards still in force and unexpired may be exercised within a period
of twelve (12) months after such date of termination; or-

 
(III)  
prior to the date of such termination, the Committee shall authorize an
extension of the term of all or part of the Vested Awards beyond the date of
such termination for a period not to exceed the period during which the Awards
by their terms would otherwise have been exercisable.

 
(IV)  
For avoidance of any doubt, if termination of employment or service is for
Cause, any outstanding unexercised Award (vested or unvested) will immediately
expire and terminate, and the Holder shall not have any right in respect of such
outstanding Awards.

 
12.6.  
To avoid doubt, Holders shall not have any of the rights or privileges of
shareholders of the Company, in respect of any Shares purchasable upon the
exercise of an Award, nor shall they be deemed to be a class of shareholders or
creditors of the Company for the purpose of all applicable law, until
registration of the Holder as holder of such Shares in the Company's register of
shareholders upon exercise of the Award in accordance with the provisions of the
Global Plan.

 
12.7.  
Any form of Award Agreement authorized by the Global Plan may contain such other
provisions, not inconsistent with the Global Plan, as the Board may, from time
to time, deem advisable.

 
13.  
PURCHASE FOR INVESTMENT

 
The Company's obligation to issue or allocate Shares upon exercise of an Award
granted under the Global Plan is expressly conditioned upon: (a) the Company's
completion of any registration or other qualifications of such Shares under all
applicable laws, rules and regulations or (b) representations and undertakings
by the Holder (or his legal representative, heir or legatee, in the event of the
Holder's death) to assure that the sale of the Shares complies with any
registration exemption requirements which the Company in its sole discretion
shall deem necessary or advisable. Such required representations and
undertakings may include representations and agreements that such Holder (or his
legal representative, heir, or legatee): (a) is purchasing such Shares for
investment and not with any present intention of selling or otherwise disposing
thereof; and (b) agrees to have placed upon the face and reverse of any
certificates evidencing such Shares a legend setting forth (i) any
representations and undertakings which such Holder has given to the Company or a
reference thereto and (ii) that, prior to effecting any sale or other
disposition of any such Shares, the Holder must furnish to the Company an
opinion of counsel, satisfactory to the Company, that such sale or disposition
will not violate the applicable laws, rules and regulations of the United States
or any other state having jurisdiction over the Company and the Holder.
 
 
13

--------------------------------------------------------------------------------

 
 
14.  
DIVIDENDS

 
With respect to all Shares (but excluding, for avoidance of any doubt, any
unexercised Awards) allocated or issued upon the vesting of Awards purchased by
the Holder and/or held by the Holder or by a trustee, as the case may be, the
Holder shall be entitled to receive dividends in accordance with the quantity of
such Shares, subject to the provisions of the Company's incorporation documents,
as amended from time to time and subject to any applicable taxation on
distribution of dividends.
 
15.  
EFFECTIVE DATE AND DURATION OF THE GLOBAL PLAN

 
The Global Plan shall be effective as of the day it was adopted by the Board and
shall terminate at the end of ten (10) years from such day of adoption.
 
16.  
AMENDMENTS OR TERMINATION

 
16.1.  
The Board may at any time, subject to the provisions of Section 15.2 below and
all applicable law, amend, alter, suspend or terminate the Global Plan,
provided, however, that (i) the Board may not extend the term of the Global Plan
specified in Section 14 and (ii) no amendment, alteration, suspension or
termination of the Global Plan shall materially impair the rights of any Holder,
unless mutually agreed otherwise by the Holder and the Company, which agreement
must be in writing and signed by the Holder and the Company. Earlier termination
of the Global Plan prior to the Termination Date shall not affect the Board's
ability to exercise the powers granted to it hereunder with respect to Awards
granted under the Global Plan prior to the date of such earlier termination.

 
16.2.  
The Company shall obtain the approval of the Company's shareholders for this
Global Plan and any amendment to this Global Plan and/or the Appendices thereto
if and to the extent shareholders' approval is required under any applicable law
including without limitation the U.S. securities law or the securities laws of
other jurisdiction applicable to Awards granted to Holders under this Global
Plan and/or the Appendices thereto, or if shareholders' approval is required by
any authority or by any governmental agencies or national securities exchanges
including without limitation the U.S. Securities and Exchange Commission.

 
17.  
GOVERNMENT REGULATIONS

 
The Global Plan, the granting and  the issuance of Shares underlying Awards
hereunder and the obligation of the Company to sell and deliver Shares under
such Awards shall be subject to all applicable laws, rules, regulations,
approvals and consents whether of the United States, the State of Israel, or any
other state having jurisdiction over the Company or the Holder, including the
registration of the Shares under the United States Securities Act 1933 or under
the securities act of any applicable jurisdiction, and to such approvals by any
governmental agencies or national securities exchanges as may be required.
Nothing herein shall be deemed to require the Company to register the Shares
under the securities law of any jurisdiction.
 
 
14

--------------------------------------------------------------------------------

 
 
18.  
CONTINUANCE OF EMPLOYMENT/SERVICE

 
Neither the Global Plan nor any Award Agreement shall impose any obligation on
the Company or a Related Company (including any affiliate thereof) to continue
the employment or service of any Holder, and nothing in the Global Plan or in
any Award granted pursuant hereto shall confer upon any Holder any right to
continue his employment or service with the Company or a Related Company or an
affiliate thereof or restrict the right of the Company or such affiliate thereof
to terminate such employment or service at any time.
 
19.  
GOVERNING LAW AND JURISDICTION

 
The Global Plan shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware as applicable to contracts made and to be
performed therein, without giving effect to the principles of conflict of laws.
The competent courts of the State of Delaware or any other state of the United
States in which the company is qualified to do business shall have sole
jurisdiction in any matters pertaining to the Global Plan.
 
20.  
TAX CONSEQUENCES

 
Any tax consequences to any Holder arising from the grant or exercise of any
Award, from the payment for Shares covered thereby or from any other event or
act (of the Company and/or a Related Company and/or its affiliates, or the
Holder) hereunder shall be borne solely by the Holder. The Company and/or a
Related Company and/or its affiliates shall withhold taxes according to the
requirements under applicable laws, rules, and regulations, including
withholding taxes at source. Furthermore, the Holder shall agree to indemnify
the Company and/or the Related Company and/or its affiliates and hold them
harmless against and from any and all liability for any such tax or interest or
penalty thereon, including without limitation, liabilities relating to the
necessity to withhold, or to have withheld, any such tax from any payment made
to the Holder.
 
The Company shall not be required to release any Share certificate to a Holder
until all required payments have been fully made.
 
21.  
NON-EXCLUSIVITY OF THE GLOBAL PLAN

 
The adoption of the Global Plan by the Board shall not be construed as amending,
modifying or rescinding any previously approved incentive arrangements or as
creating any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of Awards otherwise then under the Global Plan, and such arrangements
may be either applicable generally or only in specific cases. For the avoidance
of doubt, prior grant of Awards to Holders of the Company under their employment
agreements, and not in the framework of any previous award plan, shall not be
deemed an approved incentive arrangement for the purpose of this section.
 
22.  
MULTIPLE AGREEMENTS

 
The terms of each Award may differ from other Awards granted under the Global
Plan at the same time, or at any other time. The Board may also grant more than
one Award to a given Holder during the term of the Global Plan, either in
addition to, or in substitution for, one or more Awards previously granted to
that Holder.
 
23.  
RULES PARTICULAR TO SPECIFIC COUNTRIES

 
Notwithstanding anything herein to the contrary, the terms and conditions of the
Global Plan may be adjusted with respect to a particular country by means of an
addendum to the Global Plan in the form of an annex (the "Annex"), and to the
extent that the terms and conditions set forth in the Annex conflict with any
provisions of the Global Plan, the provisions of the Annex shall govern. Terms
and conditions set forth in the Annex shall apply only to Awards issued to
Holders under the jurisdiction of the specific country that is subject of the
Annex and shall not apply to Awards issued to any other Holder. The adoption of
any such Annex shall be subject to the approval of the Board and if required the
approval of the shareholders of the Company.
 
*  *  *  *
 
15

--------------------------------------------------------------------------------

 
 

SDSS, INC.

 


ANNEX A - ISRAEL


TO THE 2009 GLOBL STOCK INCENTIVE COMPENSATION PLAN


1.  
GENERAL



1.1.  
This Annex shall apply only to participants who are residents of the state of
Israel or those who are deemed to be residents of the state of Israel for the
payment of tax. The provisions specified hereunder shall form an integral part
of the 2006 Global Stock Incentive Compensation Plan of SDSS Inc. (hereinafter:
the "Plan"), which applies to the issuance of Shares of SDSS, Inc. (hereinafter:
the "Company"). According to the Plan, Company's Shares may be issued to
Employees, directors, consultants, service provides and independent agents of
the Company or its Affiliates.

 
1.2.  
This Annex is to be read as a continuation of the Plan and only modifies Awards
granted to Israeli Holders so that they comply with the requirements set by the
Israeli law in general, and in particular with the provisions of Section 102 (as
specified herein), as may be amended or replaced from time to time. For the
avoidance of doubt, this Annex does not add to or modify the Plan in respect of
any other category of Holders.

 
1.3.  
The Plan and this Annex are complimentary to each other and shall be deemed as
one. In any case of contradiction, whether explicit or implied, between the
provisions of this Annex and the Plan, the provisions set out in the Annex shall
prevail.

 
1.4.  
Any capitalized terms not specifically defined in this Annex shall be construed
according to the interpretation given to it in the Plan.

 
2.  
DEFINITIONS

 
2.1.  
"Affiliate" means any "employing company" within the meaning of Section 102(a)
of the Ordinance.

 
2.2.  
"Approved 102 Award" means an Award granted pursuant to Section 102(b) of the
Ordinance and held in trust by a Trustee for the benefit of the Holder.

 
2.3.  
"Capital Gain Award (CGA)" means an Approved 102 Award elected and designated by
the Company to qualify under the capital gain tax treatment in accordance with
the provisions of Section 102(b)(2) of the Ordinance.

 
2.4.  
"Controlling Shareholder" shall have the meaning ascribed to it in Section 32(9)
of the Ordinance.

 
2.5.  
"Employee" means a person who is employed by the Company or its Affiliates,
including an individual who is serving as a director or an office holder, but
excluding any Controlling Shareholder, all as determined in Section 102 of the
Ordinance.

 
2.6.  
"ITA" means the Israeli Tax Authority.

 
2.7.  
"Non-Employee" means a consultant, adviser, service provider, Controlling
Shareholder or any other person who is not an Employee.

 
 
16

--------------------------------------------------------------------------------

 
 
2.8.  
"Ordinary Income Award (OIA)" means an Approved 102 Award elected and designated
by the Company to qualify under the ordinary income tax treatment in accordance
with the provisions of Section 102(b)(1) of the Ordinance.

 
2.9.  
"102 Award" means any Award granted to Employees pursuant to Section 102 of the
Ordinance (as defined below) and/or other rights issued with respect thereto,
including, but not limited to, bonus shares.

 
2.10.  
"3(i) Award" means an Award granted pursuant to Section 3(i) of the Ordinance to
any person who is a Non- Employee.

 
2.11.  
"Ordinance" means the Israeli Income Tax Ordinance [New Version] 1961 as now in
effect or as hereafter amended.

 
2.12.  
"Rules" means the Israeli Income Tax Rules (Tax Relief in Issuance of Shares to
Employees) 2003.

 
2.13.  
"Section 102" means section 102 of the Ordinance and any regulations, Rules,
orders or procedures promulgated thereunder as now in effect or as hereafter
amended.

 
2.14.  
"Trustee" means any individual or entity appointed by the Company to serve as a
trustee and approved by the ITA, all in accordance with the provisions of
Section 102(a) of the Ordinance and any regulations, Rules, orders or procedures
promulgated thereunder as now in effect or as hereafter amended.

 
2.15.  
"Unapproved 102 Award" means an Award granted pursuant to Section 102(c) of the
Ordinance and not held in trust by a Trustee.



3.  
ISSUANCE OF AWARDS

 
3.1.  
The persons eligible for participation in the Plan as Holders shall include any
Employees and/or Non-Employees of the Company or of any Affiliate; provided,
however, that (i) Employees may only be granted 102 Awards; and (ii)
Non-Employees and/or Controlling Shareholders may only be granted 3(i) Awards.

 
3.2.  
The Company may designate Awards granted to Employees pursuant to Section 102 as
Unapproved 102 Awards or Approved 102 Awards.

 
3.3.  
The grant of Approved 102 Awards shall be made under this Annex adopted by the
Board, and shall be conditioned upon the approval of this Annex by the ITA.

 
3.4.  
Approved 102 Awards may either be classified as Capital Gain Awards ("CGAs") or
Ordinary Income Awards ("OIAs").

 
3.5.  
No Approved 102 Awards may be granted under this Annex to any eligible Employee,
unless and until, the Company's election of the type of Approved 102 Awards as
CGA or OIA granted to Employees (the "Election"), is appropriately filed with
the ITA. Such Election shall become effective beginning the first date of grant
of an Approved 102 Award under this Annex and shall remain in effect at least
until the end of the year following the year during which the Company first
granted Approved 102 Awards. The Election shall also apply with respect to
rights issued to the Employee in connection with such Award, including, but not
limited to, bonus shares. In addition, the Election shall obligate the Company
to grant only the type of Approved 102 Award it has elected, and shall apply to
all Holders who were granted Approved 102 Awards during the period indicated
herein, all in accordance with the provisions of Section 102(g) of the
Ordinance. For the avoidance of doubt, such Election shall not prevent the
Company from granting Unapproved 102 Awards simultaneously.

 
 
17

--------------------------------------------------------------------------------

 
 
3.6.  
All Approved 102 Awards must be held in trust by a Trustee, as described in
Section 4 below.

 
3.7.  
For the avoidance of doubt, the designation of Unapproved 102 Awards and
Approved 102 Awards shall be subject to the terms and conditions set forth in
Section 102.



4.  
TRUSTEE



4.1.  
Approved 102 Awards which shall be granted under this Annex and/or any Shares
allocated or issued upon exercise of Options and/or other shares received
subsequently following any realization of rights, including without limitation
bonus shares, shall be allocated or issued to the Trustee and held for the
benefit of the Holders for at least such period of time as required by Section
102 or any regulations, rules or orders or procedures promulgated thereunder
(the "Holding Period"). In the case the requirements for Approved 102 Awards are
not met, then the Approved 102 Awards may be regarded as Unapproved 102 Awards,
all in accordance with the provisions of Section 102.

 
4.2.  
Notwithstanding anything to the contrary, the Trustee shall not release any
Shares allocated or issued upon exercise of Approved 102 Awards prior to the
full payment of the Holder's tax liabilities arising from Approved 102 Awards
which were granted to him and/or any Shares allocated or issued upon exercise of
Options.

 
4.3.  
With respect to any Approved 102 Award, subject to the provisions of Section 102
and any rules or regulation or orders or procedures promulgated thereunder, a
Holder shall not sell or release from trust (including as set forth in Section
7.1 below) any Share received upon the exercise of an Approved 102 Award and/or
any share received subsequently following any realization of rights, including
without limitation, bonus shares, until the lapse of the Holding Period required
under Section 102 of the Ordinance and subject to the limitations set forth in
Section 7.1 hereinbelow. Notwithstanding the above, if any such sale or release
occurs during the Holding Period, the provisions of Section 7.1 hereinbelow and
the sanctions under Section 102 of the Ordinance and under any rules or
regulation or orders or procedures promulgated thereunder shall apply to and
shall be borne solely by such Holder.

 
4.4.  
Upon receipt of Approved 102 Award, the Holder will sign an undertaking to
release the Trustee and/or the Company and/or its Affiliates from any liability
in respect of any action or decision duly taken and bona fide executed in
relation with this Annex, or any Approved 102 Award or Share of any kind granted
to him thereunder.

 
5.  
THE AWARDS

 
The terms and conditions, upon which the Awards shall be issued and exercised,
shall be as specified in the Award Agreement to be executed pursuant to the Plan
and to this Annex. Each Award Agreement shall state, inter alia, the number of
Shares to which the Award relates, the type of Award granted thereunder (whether
a CGA, OIA, Unapproved 102 Award or a 3(i) Award), the vesting provisions (as
applicable) and the exercise price.


6.  
FAIR MARKET VALUE

 
Without derogating from Section 2.13 of the Plan and solely for the purpose of
determining the tax liability pursuant to Section 102(b)(3) of the Ordinance, if
at the date of grant the Company's shares are listed on any established stock
exchange or a national market system or if the Company's shares will be
registered for trading within ninety (90) days following the date of grant of
the  CGAs, the fair market value of the Shares at the date of grant shall be
determined in accordance with the average value of the Company's shares on the
thirty (30) trading days preceding the date of grant or on the thirty (30)
trading days following the date of registration for trading, as the case may be.


 
18

--------------------------------------------------------------------------------

 


7.  
ASSIGNABILITY AND SALE OF AWARDS



7.1.  
Notwithstanding any other provision of the Plan, no Award shall be assignable,
transferable or given as collateral or any right with respect to them given to
any third party whatsoever, and during the lifetime of the Holder each and all
of such Holder's rights to purchase Shares hereunder shall be exercisable only
by the Holder. Any such action made directly or indirectly, for an immediate
validation or for a future one, shall be void.

 
7.2.  
As long as 102 Awards are held by the Trustee on behalf of the Holder, all
rights of the Holder over the shares are personal, can not be transferred,
assigned, pledged or mortgaged, other than by will or laws of descent and
distribution. For the sake of clarity, in any event of an assignment of the 102
Awards pursuant to will or laws of descent and distribution, the provisions of
the Plan shall continue to be in full force and effect in respect of the
assigned 102 Awards.

 
8.  
INTEGRATION OF SECTION 102 AND TAX ASSESSING OFFICER'S PERMIT



8.1.  
With regards to Approved 102 Awards, the provisions of the Plan and/or the Annex
and/or the Award Agreement shall be subject to the provisions of Section 102 and
the Tax Assessing Officer's permit, and the said provisions and permit shall be
deemed an integral part of the Plan and of the Annex and the Award Agreement.

 
8.2.  
Any provision of Section 102 and/or the said permit which is necessary in order
to receive and/or to keep any tax benefit pursuant to Section 102, which is not
expressly specified in the Plan or the Annex or the Award Agreement, shall be
considered binding upon the Company and the Holders.



9.  
DIVIDEND

 
Subject to the Company's incorporation documents, with respect to all Shares
(but excluding, for avoidance of any doubt, any unvested and/or unexercised
Awards) allocated or issued upon the exercise of Awards and held by the Holder
or by the Trustee as the case may be, the Holder shall be entitled to receive
dividends in accordance with the quantity of such shares, and subject to any
applicable taxation on distribution of dividends, and when applicable subject to
the provisions of Section 102 and the rules, regulations or orders promulgated
thereunder
 
10.  
TAX CONSEQUENCES

 
10.1.  
Any tax consequences arising from the grant or exercise of any Award and/or the
issuance of Shares, from the payment for Shares covered thereby or from any
other event or act (of the Company, and/or its Affiliates, and the Trustee or
the Holder), hereunder, shall be borne solely by the Holder. The Company and/or
its Affiliates, and/or the Trustee shall withhold taxes according to the
requirements under the applicable laws, rules, and regulations, including
withholding taxes at source. Furthermore, the Holder shall agree to indemnify
the Company and/or its Affiliates and/or the Trustee and hold them harmless
against and from any and all liability for any such tax or interest or penalty
thereon, including without limitation, liabilities relating to the necessity to
withhold, or to have withheld, any such tax from any payment made to the Holder.

 
10.2.  
The Company and/or, when applicable, the Trustee shall not be required to
release any share certificate and/or any other right underlying the 102 Awards
(including bonus shares) to a Holder until all required payments have been fully
made.

 
10.3.  
With respect to Unapproved 102 Award, if the Holder ceases to be employed by the
Company or any Affiliate, the Holder shall extend to the Company and/or its
Affiliate a security or guarantee for the payment of tax due at the time of sale
of Shares, all in accordance with the provisions of Section 102 and the rules,
regulation or orders promulgated thereunder.

 
11.  
GOVERNING LAW & JURISDICTION

 
Notwithstanding any provision to the contrary under the Plan, this Annex shall
be governed by and construed and enforced in accordance with the laws of the
State of Israel applicable to contracts made and to be performed therein,
without giving effect to the principles of conflict of laws. The competent
courts of Tel-Aviv, Israel shall have sole jurisdiction in any matters
pertaining to this Annex.


*  *  *  *




DATE APPROVED BY BOARD OF DIRECTORS:      ___________________


 
19

--------------------------------------------------------------------------------

 
